Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anita Puryear appeals the district court’s order dismissing her civil action for lack of jurisdiction under Fed.R.Civ.P. 12(b)(1). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Puryear v. Shrader, No. 8:11-cv-03640-PJM, 2013 WL 1833262 (D.Md. Apr. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.